It is only necessary that we discuss the quantum in this case, all other issues having been decided in the case of O'Connor v. Chicago, Rock Island  Pacific Railway Company et al., La. App., 40 So. 2d 663.
The record does not show the age of the plaintiff, Mrs. Eliza Russell Walker, but shows that her husband was 70 years old when he was killed, and they had been married at least 34 years, for they had been living together in the Turkey Creek community for that length of time. The deceased, at the time of his death, was not employed and his only dependent was his wife. The Judge below awarded $500 for funeral expenses and $575 for medical expenses, which are undisputed, and $4,000 for suffering, loss of love, companionship and affection.
While the record is meager as to facts on which to base judgment as to quantum, taking into consideration the length of their married life and the evident advanced age of plaintiff, there must have existed a deep attachment between plaintiff and deceased and consequently a greater loss by reason thereof. The District Judge saw Mrs. Walker and, under the facts, even though meager, we will not disturb the award of $4,000.
The judgment of the District Court is therefore affirmed, defendants to pay all costs.